DETAILED ACTION
This is the first Office action on the merits. Claims 1-20 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/10/2019 and 03/22/2021 were considered by the examiner.
	
Drawings
The drawings are objected to because:
The specification makes frequent reference to ‘LIDAR system 100’ in FIG. 2, however the system as a whole is unlabeled in the figure itself.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the 

Specification
The disclosure is objected to because of the following informalities: 
FIG. 2 features a component ‘Signal Conditioning 107’, however it never discusses this component in the specification. Please amend the specification to add reference to this component, or amend the drawings to remove it.
The specification makes no specific reference to step 550 from FIG. 5, although it does mention the subject matter of the step. Please refer to this step specifically when explaining the method of the LIDAR system.
Appropriate correction is required.

Claim Objections
Claims 2, 11, and 15 are objected to because of the following informalities:
In claims 2 and 11 the phrase, “…the second optical source and the second optical detector substantially co-planar…” should likely be written as, “…the second optical source and the second optical detector being substantially co-planar…” or something similar.
In claim 15 the phrase, “…wherein the quarter-wave plate is further to transform polarization state of the local oscillator signal…” should likely be written as, “…wherein the quarter-wave plate is further configured to transform the polarization state of the local oscillator signal…”
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1 and 10 recite the limitations “the target signal” and “the second direction”.  There is insufficient antecedent basis for these limitations in the claims. Based on context from the remaining claim language and the specification, the target signal is taken to mean the signal that returns to the LIDAR system after being reflected by a target in the environment, while the second direction is taken to mean the direction the combined local and target signals travel towards the light detector. These claims should be amended to establish antecedent basis for both limitations.

Claim 15 recites the limitation "the quarter-wave plate".  There is insufficient antecedent basis for this limitation in the claim, as only a generic polarization wave plate has been mentioned before this. Please amend the claim language to establish an antecedent basis for this limitation.

In addition to the above reasonings, claims 2-9, 11-14, 16, and 17 are rejected due to claim dependency.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 7, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Pederson et al. (US 20100277714 A1), modified in view of Huang et al. (US 20020181824 A1).

Regarding claim 1 Pederson et al. teaches a light detection and ranging (LIDAR) apparatus comprising:
	an optical source configured to emit a laser beam in a first direction (FIG. 6, single mode semiconductor laser 1 and optical output 4, Paragraph [0075]);
	a polarization wave plate configured to transform polarization state of the laser beam headed in the first direction toward a target environment (FIG. 6, quarter wave plate 6, Paragraph [0075]);
	a reflective optical component to return a portion of the laser beam toward the optical source along a return path and through the polarization wave plate as a local oscillator signal (FIG. 6, surface 7 and partly reflecting reference window 8, Paragraph [0075]);
	a polarization selective component to separate light in the return path based on the optical polarization (FIG. 6, polarizing beam splitter 5, Paragraph [0075]);
	an optical detector configured to receive the combined signal from the second direction (FIG. 6, detector 11, Paragraph [0075]); and
	lensing optics configured to focus the refracted light along a focal plane where the optical detector is located (FIG. 6, focusing lens 10, Paragraph [0075]).



It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this invention to modify the LiDAR system taught by Pederson et al. with the Wollaston prism taught by Huang et al. The reasoning for this is that Wollaston prisms can be very thin and are highly customizable with regard to where polarized light can be directed. This predictably means that they can facilitate a more compact LiDAR system design, both by being thin and also by allowing for convenient placement of detectors, by their customizable refractive beam paths.

Regarding claim 4 Pederson et al., modified in view of Huang et al., teaches the LIDAR apparatus of claim 1, wherein the optical source and optical detector are disposed with a vertical displacement in a direction of a displacement angle of the polarization selective component (Pederson et al., FIG. 6, single mode semiconductor laser 1 and detector 11, Paragraph [0075]. Detector is vertically displaced from the laser source, dependent on the reflective angle of the polarized beam splitter.).

Regarding claim 7 Pederson et al., modified in view of Huang et al., teaches the LIDAR apparatus of claim 1, wherein the polarization selective component comprises one or more of a Rochon prism, a Wollaston prism, or a Senarmont prism (Huang et al., FIGS. 3A and B, Wollaston prisms 300 and 360.).

Regarding claim 18 Pederson et al. teaches a method of operating a light detection and ranging (LIDAR) system comprising:
	generating a laser beam along an illumination path using an optical source (FIG. 6, single mode semiconductor laser 1 and optical output 4, Paragraph [0075]);
	polarizing the laser beam with a quarter wave plate to have circular polarization (FIG. 6, quarter wave plate 6, Paragraph [0075]);
	reflecting, using a reflective optical component, a portion of the laser beam back along the illumination path in a collection path to generate a local oscillator signal (FIG. 6, surface 7 and partly reflecting reference window 8, Paragraph [0075]);
	receiving a target signal from the environment along the illumination path based on reflections from an object in the environment (FIG. 6, Paragraph [0075]).

Pederson et al. fails to teach, but Huang et al. does teach refracting the local oscillator signal and the target signal toward an optical detector using a polarization selective component (FIG. 3B, Wollaston prism 360, polarized light beams 334b and 336b. Paragraph [0039]. This prism allows for orthogonally polarized beams to be merged into a combined signal.).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this invention to modify the LiDAR scanning method taught by Pederson et al. with the Wollaston prism taught by Huang et al. The reasoning for this is that Wollaston prisms can be very thin and are highly customizable with regard to where polarized light can be directed. This predictably means that they can facilitate a more compact LiDAR system design, both by being thin and also by allowing for convenient placement of detectors, by their customizable refractive beam paths.

Regarding claim 19 Pederson et al., modified in view of Huang et al., teaches the method of claim 18 further comprising polarizing, with the quarter wave plate the local oscillator signal and the target signal after reflections to have a first linear polarization orthogonal to a second linear polarization of the generated laser beam (Pederson et al., FIG. 6, quarter wave plate 6, Paragraph [0075]. Both passes through of the quarter wave plate will accomplish this.).

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Pederson et al. (US 20100277714 A1), modified in view of Huang et al. (US 20020181824 A1) and Donovan (US 20170307736 A1).

Regarding claim 2 Pederson et al., modified in view of Huang et al., teaches the LIDAR apparatus of claim 1

This combination fails to teach, but Donovan does teach further comprising a second optical source and a second optical detector (FIGS. 7 and 9, lasers 702 and 704, receiver 712 and receivers 902. Paragraphs [0066] and [0072]. Teaches multiple emitters and an embodiment where the receiving unit can comprise multiple receivers.), the second optical source and the second optical detector substantially co-planar to the optical source and optical detector (FIGS. 7 and 9 lasers 702 and 704, receiver 712 and receivers 902. All optical elements here appear to be arranged in a coplanar fashion.).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this invention to further modify the LiDAR system taught by Pederson et al., and previously modified with the Wollaston prism taught by Huang et al., with the multiple source and detector set up taught by 

Regarding claim 3 Pederson et al., modified in view of Huang et al. and Donovan, teaches the LIDAR apparatus of claim 2, wherein the optical source and the second optical source provide illumination at different wavelengths (Donovan, FIG. 7, lasers 702 and 704, Paragraph [0066]).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this invention to further modify the LiDAR system taught by Pederson et al., and previously modified with the Wollaston prism taught by Huang et al. and the multiple source and detector set up taught by Donovan, with the different wavelength sources also taught by Donovan. The reasoning for this is that by having the different wavelengths associated with the different laser sources, it allows the detectors to filter by wavelength to ensure that they are receiving the appropriate return signals (Donovan, Paragraph [0072]). This predictably leads to less crosstalk between the source and detector pairs, and leads to fewer misreading’s.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Pederson et al. (US 20100277714 A1), modified in view of Huang et al. (US 20020181824 A1) and Ducellier (US 20020018300 A1).

Regarding claim 5 Pederson et al., modified in view of Huang et al., teaches the LIDAR apparatus of claim 1.



It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this invention to further modify the LiDAR system taught by Pederson et al., and previously modified with the Wollaston prism taught by Huang et al., with the reflective back surface of the quarter wave plate taught by Ducellier. The reasoning for this is that by having the reflective coating on the back end of the quarter wave plate, it predictably leads to a more compact design then having a separate unit for reflecting.

Claims 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Pederson et al. (US 20100277714 A1), modified in view of Huang et al. (US 20020181824 A1) and Lodin et al. (US 20190310377 A1).

Regarding claim 6 Pederson et al., modified in view of Huang et al., teaches the LIDAR apparatus of claim 1.

This combination fails to teach, but Lodin et al. does teach wherein the optical source comprises a single- mode optical fiber (FIG. 5, single-mode fibre 302A, Paragraph [0091]) and the optical detector comprises a multi-mode optical fiber (FIG. 5, multi-mode fibre 302B, Paragraph [0091]).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this invention to further modify the LiDAR system taught by Pederson et al., and previously modified with 

Regarding claim 8 Pederson et al., modified in view of Huang et al. and Lodin et al., teaches the LIDAR apparatus of claim 1, wherein the optical detector is one of a silicon- based detector, a multi-mode fiber, or a large area detector (Lodin et al., FIG. 5, multi-mode fibre 302B, Paragraph [0091]).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this invention to further modify the LiDAR system taught by Pederson et al., and previously modified with the Wollaston prism taught by Huang et al., with the multi-mode fiber detector taught by Lodin et al. The reasoning for this is that multi-mode fibers have large diameters and are able to redirect light along non-linear paths. This predictably allows a multimode fiber to gather a large amount of light and move it wherever for further processing, which is ideal for optical signal detection.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Pederson et al. (US 20100277714 A1), modified in view of Huang et al. (US 20020181824 A1) and Lardin et al. (US 20160377721 A1).

Regarding claim 9 Pederson et al., modified in view of Huang et al., teaches the LIDAR apparatus of claim 1.



It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this invention to further modify the LiDAR system taught by Pederson et al., and previously modified with the Wollaston prism taught by Huang et al., with the multiple sources and detectors taught by Lardin et al. The reasoning for this is that by using multiple lasers and detectors simultaneously, multiple different situations can be addressed at once, such as simultaneous measurements at different distance ranges (Lardin et al. Paragraph [0084]). This predictably leads to a more versatile LiDAR system.

Claims 10, 12, and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Pederson et al. (US 20100277714 A1), modified in view of Huang et al. (US 20020181824 A1) and Curatu (US 20180284285 A1).

Regarding claim 10, Pederson et al. teaches a light detection and ranging (LIDAR) system comprising:
	optical circuits to generate and receive the laser beam (FIG. 6, single mode semiconductor laser 1 and detector 11, Paragraph [0075]), the optical circuits comprising: 
an optical source configured to emit a laser beam in a first direction (FIG. 6, single mode semiconductor laser 1 and optical output 4, Paragraph [0075]);
a polarization wave plate configured to transform polarization state of the laser beam headed in the first direction toward a target environment (FIG. 6, quarter wave plate 6, Paragraph [0075]);

a polarization selective component to separate light in the return path based on the optical polarization (FIG. 6, polarizing beam splitter 5, Paragraph [0075]);
an optical detector configured to receive the combined signal from the second direction (FIG. 6, detector 11, Paragraph [0075]); and
lensing optics configured to focus the refracted light along a focal plane where the optical detector is located (FIG. 6, focusing lens 10, Paragraph [0075]).

Pederson et al. fails to teach, but Huang et al. does teach wherein the polarization selective component refracts orthogonally polarized light along the return path to a divergent path (FIGS. 3A and B, Wollaston prisms 300 and 360. Wollaston prisms inherently refract light at different angles depending on polarization.), wherein the polarization selective component is further configured to enable interference between the local oscillator signal and the target signal to generate a combined signal (FIG. 3B, Wollaston prism 360, polarized light beams 334b and 336b. Paragraph [0039]. This prism allows for orthogonally polarized beams to be merged into a combined signal.).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this invention to modify the LiDAR system taught by Pederson et al. with the Wollaston prism taught by Huang et al. The reasoning for this is that Wollaston prisms can be very thin and are highly customizable with regard to where polarized light can be directed. This predictably means that they can facilitate a more compact LiDAR system design, both by being thin and also by allowing for convenient placement of detectors, by their customizable refractive beam paths.

This combination still fails to teach, but Curatu does teach a fast scanning mirror to direct a laser beam in a raster pattern to scan an environment (FIGS. 1 and 5, scanner 120 and scan pattern 240, Paragraph [0061] and [0091]. Scanner may be a mirror and can be used to generate a raster pattern.).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this invention to further modify the LiDAR system taught by Pederson et al., and previously modified with the Wollaston prism taught by Huang et al., with the scanning mirror taught by Curatu. The reasoning for this is that the mirror will provide a compact means of scanning the output beam over a large field of view. This will predictably increase the utility of the LiDAR system by allowing it to rapidly survey a field of view while the LiDAR system itself remains stationary.

Regarding claim 12 Pederson et al., modified in view of Huang et al. and Curatu, teaches the LIDAR system of claim 10 wherein the optical source and optical detector are disposed with a vertical displacement in a direction of a displacement angle of the polarization selective component (Pederson et al., FIG. 6, single mode semiconductor laser 1 and detector 11, Paragraph [0075]. Detector is vertically displaced from the laser source, dependent on the reflective angle of the polarized beam splitter.).

Regarding claim 14 Pederson et al., modified in view of Huang et al. and Curatu, teaches the LIDAR system of claim 10 wherein the polarization selective component comprises one or more of a Rochon prism, a Wollaston prism, or a Senarmont prism (Huang et al., FIGS. 3A and B, Wollaston prisms 300 and 360.).



Regarding claim 16 Pederson et al., modified in view of Huang et al. and Curatu, teaches the LIDAR system of claim 10 further comprising a second fast scanning mirror (Curatu, FIG. 2, mirrors 180-1 and 2, Paragraph [0079]), wherein the first fast scanning mirror is to scan across a first axis (Curatu, FIG. 2, mirror 180-1, Paragraph [0079]) and the second fast scanning mirror is to scan across a second axis (Curatu, FIG. 2, mirror 180-2, Paragraph [0079]).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this invention to further modify the LiDAR system taught by Pederson et al., and previously modified with the Wollaston prism taught by Huang et al. and scanning mirror taught by Curatu, with the full scanning system taught by Curatu. The reasoning for this is that by using two mirrors with perpendicular rotating axes, it allows for a wider, two dimensional field of view. This predictably allows the LiDAR system to scan a greater area.

Regarding claim 17 Pederson et al., modified in view of Huang et al. and Curatu, teaches the LIDAR system of claim 10 further comprising a control system (Curatu, FIG. 1, controller 150, Paragraph [0031]), the control system comprising a processing device to:
control optical drivers of active optical circuits (Curatu, FIG. 1, controller 150, Paragraphs [0041] and [0068]. Controller contains processors and can control optical sources.);

process signal received from the optical detectors to generate a point cloud of a three-dimensional space (Curatu, FIG. 1, controller 150, Paragraph [0041], [0069], and [0071]. States the system generates the point cloud, however, as the controller is the only part of the system with a processor, and also generates the TOF data, the controller is the only component capable of generating the point cloud.).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this invention to further modify the LiDAR system taught by Pederson et al., and previously modified with the Wollaston prism taught by Huang et al. and scanning mirror taught by Curatu, with the control system also taught by Curatu. The reasoning for this is that a singular controller will allow for synchronization between the light emission, the scanning pattern, and the generated point cloud. This predictably allows for more accurate measurements, as the controller can ensure that light is emitted with proper timing with regard to the scanning position, and the point cloud data can be generated from accurate timing information.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Pederson et al. (US 20100277714 A1), modified in view of Huang et al. (US 20020181824 A1), Curatu (US 20180284285 A1) and Donovan (US 20170307736 A1).

Regarding claim 11 Pederson et al., modified in view of Huang et al. and Curatu, teaches the LIDAR system of claim 10.



It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this invention to further modify the LiDAR system taught by Pederson et al., and previously modified with the Wollaston prism taught by Huang et al. and scanning mirror taught by Curatu, with the multiple source and detector set up taught by Donovan. The reasoning for this is that by using multiple lasers and detectors simultaneously, multiple different situations can be addressed at once, such as simultaneous measurements at different distance ranges. This predictably leads to a more versatile LiDAR system.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Pederson et al. (US 20100277714 A1), modified in view of Huang et al. (US 20020181824 A1), Curatu (US 20180284285 A1) and Lodin et al. (US 20190310377 A1).

Regarding claim 13 Pederson et al., modified in view of Huang et al. and Curatu, teaches the LIDAR system of claim 10.

This combination fails to teach, but Lodin et al. does teach wherein the optical source comprises a single- mode optical fiber (FIG. 5, single-mode fibre 302A, Paragraph [0091]) and the optical detector comprises a multi-mode optical fiber (FIG. 5, multi-mode fibre 302B, Paragraph [0091]).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this invention to further modify the LiDAR system taught by Pederson et al., and previously modified with the Wollaston prism taught by Huang et al. and scanning mirror taught by Curatu, with the single-mode fiber source and multi-mode fiber detector taught by Lodin et al. The reasoning for this is that by using fibers to direct light as necessary, it allows for more flexibility in where the sources and detectors can be placed, as light can be directed as needed. This predictably leads to a wider array of designs possible, as the light paths don’t have to be direct to the source or detectors.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Pederson et al. (US 20100277714 A1), modified in view of Huang et al. (US 20020181824 A1) and Stierle et al. (US 20040012770 A1).

Regarding claim 20 Pederson et al., modified in view of Huang et al., teaches the method of claim 18.

This combination fails to teach, but Stierle et al. does teach collimating, with lensing optics, the local oscillator signal and the target signal on a collection path parallel to the illumination path to improve collection at an optical detector (FIG. 1, internal reference path 42, detected measurement signal 49, and collimating lens element 50, Paragraph [0062]. Collimates both an internal reference beam and return detection beam along a return path parallel to its initial illumination path.).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this invention to further modify the LiDAR scanning method taught by Pederson et al., and previously modified with the Wollaston prism taught by Huang et al., with the collimating lens system taught by 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN R HEBERT whose telephone number is (571)272-5454. The examiner can normally be reached on Monday-Thursday 8:30-7:00 EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuqing Xiao can be reached on 571-270-3603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YUQING XIAO/               Supervisory Patent Examiner, Art Unit 3645